Case 8:19-bk-10822-CB           Doc 11 Filed 03/08/19 Entered 03/08/19 12:25:17            Desc
                                 Main Document    Page 1 of 31


 1    Jason M. Frank, State Bar No. 190957
      Scott H. Sims, State Bar No. 234148
 2    Andrew D. Stolper, State Bar No. 205462
      FRANK SIMS & STOLPER LLP
 3    19800 MacArthur Boulevard, Suite 855
 4    Irvine, California 92612,
      Telephone:      (949) 201-2400
 5    Facsimile:      (949) 201-2401
      astolper@lawfss.com
 6    ssims@lawfss.com
 7    Attorneys for Judgment Creditor
      JASON FRANK LAW, PLC
 8

 9                                UNITED STATES BANKRUPTCY COURT

10                                 CENTRAL DISTRICT OF CALIFORNIA

11                                         SANTA ANA DIVISION

12

13    In re                                              CASE NO. 8:19-BK-10822

14    The Trial Group, LLP a/k/a Eagan                   Chapter 11
      Avenatti, LLP
15                                                       JUDGMENT CREDITOR JASON FRANK
                                Debtor.                  LAW, PLC’S EMERGENCY MOTION TO
16                                                       DISMISS CASE OR IN THE
                                                         ALTERNATIVE RELIEF FROM THE
17                                                       AUTOMATIC STAY; DECLARATION OF
                                                         ANDREW STOLPER
18

19

20            Yesterday, at 8:28 p.m., Michael Avenatti (“Avenatti”) filed a petition for Chapter 11

21   bankruptcy purportedly on behalf of The Trial Group LLP, which the petition indicates is an

22   entity also known as Eagan Avenatti, LLP (“EA”). (Doc. 1 attached hereto as Exhibit A.) EA is

23   currently a Judgment Debtor in the action entitled In re Eagan Avenatti LLP, Case No. 8:18-CV-

24   01644-VAP-KES pending before the Honorable Virginia Phillips and Magistrate Judge Karen

25   Scott in the U.S. District Court for the Central District of California.

26   On February 13, 2019, Avenatti on behalf of his law firm, EA, stipulated to the appointment of

27   Brian Weiss as receiver of EA (the “Receiver”) and consented to the jurisdiction of Magistrate

28   Judge Karen E. Scott to enter an order appointing the Receiver and to supervise the Receivership.

      125830-0001/136276141.1                          -1-
Case 8:19-bk-10822-CB           Doc 11 Filed 03/08/19 Entered 03/08/19 12:25:17              Desc
                                 Main Document    Page 2 of 31


 1
     (Case No. 8:18-CV-01644-VAP-KES, Doc. 52 attached hereto as Exhibit B.) Avenatti did so in
 2
     exchange for Judgment Creditor Jason Frank Law, PLC (“JFL”) agreeing to continue EA and
 3
     Avenatti’s judgment debtor exam scheduled for the following day on February 14, 2019. (Id.)
 4
     As part of the stipulation, Avenatti agreed the judgment debtor exam of EA and Avenatti would
 5
     be continued to March 8, 2019 before Judge Scott. (Id.)
 6
              On February 13, 2019, Judge Scott entered the Order appointing the Receiver to take over
 7
     control of EA (the “Order”). (Case No. 8:18-CV-01644-VAP-KES, Doc. 53 attached hereto as
 8
     Exhibit C.) Pursuant to Paragraph 14(s) of the Order, the Receiver was granted “the sole
 9
     authority regarding whether to file a petition for bankruptcy” on behalf of EA. (Id., p. 8, ¶ 14(s).)
10
     The Order further provided the judgment debtor exam of EA and Avenatti would go forward on
11
     March 8, 2019. (Id., p. 4, ¶ 2.)
12
              Last night, on March 7, 2019, Avenatti filed the aforementioned petition to place EA into
13
     Chapter 11 bankruptcy. (Doc. 1.) Avenatti did so even though he was advised by the Receiver
14
     that he did not have the authority to file a petition to place EA into bankruptcy in light of the
15
     Receivership. (Declaration of Andrew Stolper (“Stolper Decl.”), ¶ 6.) Avenatti then notified the
16
     Receiver and counsel for JFL that he would not be appearing for the judgment debtor exam as a
17
     result of the automatic bankruptcy stay. (Id., Ex. D.) Counsel for JFL advised Avenatti that it
18
     would request a bench warrant for his arrest if he did not appear for the judgment debtor exam.
19
     (Id.) Avenatti responded by stating “The court is divested of jurisdiction. It lacks authority to do
20
     anything BY LAW!”
21
              Avenatti is wrong. The Ninth Circuit’s decision in Oil & Gas Co. v. Duryee, 9 F.3d 771
22
     (9th Cir. 1993) is squarely on point. In Oil & Gas Co., a state court appointed a rehabilitator to
23
     take over control of the company. Id. at 772. The company’s former president filed a petition to
24
     place the company into bankruptcy without the authorization of the rehabilitator. Id. The Ninth
25
     Circuit held that because the former president had no authority to file the petition, his action was
26
     “null and void” and remanded the case to the district court for “dismissal of the petition as
27
     fraudulently filed.” Id. at 773.
28

      125830-0001/136276141.1                          -2-
Case 8:19-bk-10822-CB           Doc 11 Filed 03/08/19 Entered 03/08/19 12:25:17             Desc
                                 Main Document    Page 3 of 31


 1
              This is exactly the situation here. The Receiver was appointed to take over control of EA.
 2
     (Case No. 8:18-CV-01644-VAP-KES, Doc. 53.) Pursuant to Paragraph 14(s) of the Order, the
 3
     Receiver was granted “the sole authority regarding whether to file a petition for bankruptcy” on
 4
     behalf of EA. (Id., p. 8, ¶ 14(s).) Avenatti, as the former managing partner, filed the petition
 5
     without authorization. Therefore, the petition is “null and void” and must be dismissed as
 6
     “fraudulently filed.” Oil & Gas Co. v. Duryee, 9 F.3d at 773.
 7
              Accordingly, JFL requests this Court immediately dismiss the petition. In the alternative,
 8
     JFL requests the Court grant relief from the automatic stay so the judgment debtor exam may go
 9
     forward.
10

11   Dated: March 8, 2019                          FRANK SIMS & STOLPER LLP
12

13
                                                   By:      /s/ Andrew D. Stolper
14                                                          Jason M. Frank
                                                            Scott H. Sims
15                                                          Andrew Stolper, Esq.
                                                            Attorneys for Judgment Creditor Jason Frank
16                                                          Law, PLC
17

18

19

20

21

22

23

24

25

26

27

28

      125830-0001/136276141.1                         -3-
Case 8:19-bk-10822-CB           Doc 11 Filed 03/08/19 Entered 03/08/19 12:25:17             Desc
                                 Main Document    Page 4 of 31


 1                              DECLARATION OF ANDREW D. STOLPER

 2
     I, Andrew D. Stolper, declare as follows:
 3
              1.       I am a partner at Frank Sims & Stolper LLP (“FSS”) counsel of record for judgment
 4
     creditor, Jason Frank Law, PLC (“JFL”). I am admitted to practice law before all federal and state
 5
     courts in the State of California, and I am a member in good standing of the State Bar of California.
 6
     I have personal knowledge of the facts set forth herein, unless stated on information and belief, and
 7
     if called as a witness, I could and would competently testify thereto.
 8
              2.       Attached as Exhibit A is a true and correct copy of the petition for Chapter 11
 9
     bankruptcy filed by Michael Avenatti (“Avenatti”) purportedly on behalf of The Trial Group LLP,
10
     which the petition indicates is an entity also known as Eagan Avenatti, LLP (“EA”).
11
              3.       Attached as Exhibit B is a true and correct copy of the Joint Stipulation Re
12
     Appointment of Receiver and Restraining Order filed on February 13, 2019 in In Re Eagan
13
     Avenatti, LLP, Case No. 8:18-CV-01644-VAP-KES, Doc. 52.
14
              4.       Attached as Exhibit C is a true and correct copy of the Joint Stipulation and Order
15
     Re Appointment of Receiver and Restraining Order issued by the Court on February 13, 2019 in In
16
     Re Eagan Avenatti, LLP, Case No. 8:18-CV-01644-VAP-KES, Doc. 53.
17
              5.       Attached as Exhibit D is a true and correct copy of email exchanges between me
18
     and Michael Avenatti.
19
              6.       Brian Weiss, the Receiver, informed me that he did not authorize Mr. Avenatti to
20
     file the petition for bankruptcy on behalf of EA and that the Receiver did not consent to him doing
21
     so.
22
              I declare under penalty of perjury under the laws of the United States of America that the
23
     foregoing this true and correct. Executed this 8th day of March 2019.
24

25                                                               /s/ Andrew D. Stolper
26                                                           ANDREW D. STOLPER

27

28

      125830-0001/136276141.1                          -4-
Case 8:19-bk-10822-CB   Doc 11 Filed 03/08/19 Entered 03/08/19 12:25:17   Desc
                         Main Document    Page 5 of 31




                                          Exhibit A
                                      5
Case 8:19-bk-10822-CB   Doc 11 Filed 03/08/19 Entered 03/08/19 12:25:17   Desc
                         Main Document    Page 6 of 31




                                      6
Case 8:19-bk-10822-CB   Doc 11 Filed 03/08/19 Entered 03/08/19 12:25:17   Desc
                         Main Document    Page 7 of 31




                                      7
Case 8:19-bk-10822-CB   Doc 11 Filed 03/08/19 Entered 03/08/19 12:25:17   Desc
                         Main Document    Page 8 of 31




                                      8
Case 8:19-bk-10822-CB   Doc 11 Filed 03/08/19 Entered 03/08/19 12:25:17   Desc
                         Main Document    Page 9 of 31




                                      9
Case 8:19-bk-10822-CB   Doc 11 Filed 03/08/19 Entered 03/08/19 12:25:17   Desc
                        Main Document    Page 10 of 31




                                          Exhibit B
                                     10
Case 8:19-bk-10822-CB   Doc 11 Filed 03/08/19 Entered 03/08/19 12:25:17   Desc
                        Main Document    Page 11 of 31




                                     11
Case 8:19-bk-10822-CB   Doc 11 Filed 03/08/19 Entered 03/08/19 12:25:17   Desc
                        Main Document    Page 12 of 31




                                     12
Case 8:19-bk-10822-CB   Doc 11 Filed 03/08/19 Entered 03/08/19 12:25:17   Desc
                        Main Document    Page 13 of 31




                                     13
Case 8:19-bk-10822-CB   Doc 11 Filed 03/08/19 Entered 03/08/19 12:25:17   Desc
                        Main Document    Page 14 of 31




                                          Exhibit C
                                     14
Case 8:19-bk-10822-CB   Doc 11 Filed 03/08/19 Entered 03/08/19 12:25:17   Desc
                        Main Document    Page 15 of 31




                                     15
Case 8:19-bk-10822-CB   Doc 11 Filed 03/08/19 Entered 03/08/19 12:25:17   Desc
                        Main Document    Page 16 of 31




                                     16
Case 8:19-bk-10822-CB   Doc 11 Filed 03/08/19 Entered 03/08/19 12:25:17   Desc
                        Main Document    Page 17 of 31




                                     17
Case 8:19-bk-10822-CB   Doc 11 Filed 03/08/19 Entered 03/08/19 12:25:17   Desc
                        Main Document    Page 18 of 31




                                     18
Case 8:19-bk-10822-CB   Doc 11 Filed 03/08/19 Entered 03/08/19 12:25:17   Desc
                        Main Document    Page 19 of 31




                                     19
Case 8:19-bk-10822-CB   Doc 11 Filed 03/08/19 Entered 03/08/19 12:25:17   Desc
                        Main Document    Page 20 of 31




                                     20
Case 8:19-bk-10822-CB   Doc 11 Filed 03/08/19 Entered 03/08/19 12:25:17   Desc
                        Main Document    Page 21 of 31




                                     21
Case 8:19-bk-10822-CB   Doc 11 Filed 03/08/19 Entered 03/08/19 12:25:17   Desc
                        Main Document    Page 22 of 31




                                     22
Case 8:19-bk-10822-CB   Doc 11 Filed 03/08/19 Entered 03/08/19 12:25:17   Desc
                        Main Document    Page 23 of 31




                                     23
Case 8:19-bk-10822-CB   Doc 11 Filed 03/08/19 Entered 03/08/19 12:25:17   Desc
                        Main Document    Page 24 of 31




                                     24
Case 8:19-bk-10822-CB   Doc 11 Filed 03/08/19 Entered 03/08/19 12:25:17   Desc
                        Main Document    Page 25 of 31




                                     25
Case 8:19-bk-10822-CB   Doc 11 Filed 03/08/19 Entered 03/08/19 12:25:17   Desc
                        Main Document    Page 26 of 31




                                     26
Case 8:19-bk-10822-CB   Doc 11 Filed 03/08/19 Entered 03/08/19 12:25:17   Desc
                        Main Document    Page 27 of 31




                                     27
Case 8:19-bk-10822-CB   Doc 11 Filed 03/08/19 Entered 03/08/19 12:25:17   Desc
                        Main Document    Page 28 of 31




                                     28
Case 8:19-bk-10822-CB   Doc 11 Filed 03/08/19 Entered 03/08/19 12:25:17   Desc
                        Main Document    Page 29 of 31




                                          Exhibit D
                                     29
Case 8:19-bk-10822-CB   Doc 11 Filed 03/08/19 Entered 03/08/19 12:25:17   Desc
                        Main Document    Page 30 of 31




                                     30
Case 8:19-bk-10822-CB   Doc 11 Filed 03/08/19 Entered 03/08/19 12:25:17   Desc
                        Main Document    Page 31 of 31




                                     31
